 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   RAOUFA AKROUSH,                                          Case No. 1:19-cv-00383-BAM

12                     Plaintiff,                             ORDER DISCHARGING ORDER TO
                                                              SHOW CAUSE ISSUED AUGUST 21, 2019
13             v.
                                                              (Doc. No. 9)
14   ANDREW M. SAUL, Commissioner of
     Social Security,1                                        ORDER DIRECTING PLAINTIFF TO
15                                                            RETURN SERVICE DOCUMENTS TO
                       Defendant.                             CLERK’S OFFICE
16
                                                              THIRTY (30) DAY DEADLINE
17

18         Plaintiff Raoufa Akroush (“Plaintiff”), proceeding pro se and in forma pauperis, filed this

19 action on March 25, 2019, seeking review of a decision of the Commissioner of Social Security
20 (the “Commissioner”) assessing an overpayment of benefits against Plaintiff. (Doc. No. 1.)

21         Background

22         On April 3, 2019, the Court issued an order granting Plaintiff’s application to proceed in

23 forma pauperis and directing the Clerk of Court to issue summons. (Doc. No. 3.) The United

24 States Marshal was further directed to serve a copy of the complaint, summons, and the Court’s

25 order upon the defendant as directed by Plaintiff. (Id.) On April 3, 2019, the Clerk of Court

26 issued summons as to the Commissioner. (Doc. No. 4.) The same day, the Clerk of Court
27         1
                     Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
     Federal Rules of Civil Procedure, Andrew M. Saul is substituted for Acting Commissioner Nancy A. Berryhill as
28   the defendant in this suit.


                                                          1
 1 issued New Social Security Case Documents, including Social Security USM-285 forms.

 2 (Doc. No. 5.) As stated in the Instructions for Service of Social Security Appeals document,

 3 Plaintiff is required to provide the Clerk’s Office with a completed USM-285 form along with

 4 other service documents. (Doc. No. 5-3.) However, Plaintiff did not return the necessary

 5 service documents.

 6         Accordingly, on July 8, 2019, the Court issued an order directing Plaintiff to complete

 7 and return the necessary service documents within thirty (30) days. (Doc. No. 8.) Plaintiff was

 8 warned that failure to comply would result in dismissal of this action for failure to prosecute

 9 and failure to comply with the Court’s orders. (Id.) See Local Rule 110. More than thirty (30)

10 days elapsed and a review of the docket revealed that Plaintiff had not returned the necessary

11 service documents to the Clerk’s Office. As a result, on August 21, 2019, the Court issued an

12 order to show cause why this action should not be dismissed for failure to obey a court order

13 and failure to prosecute this action. (Doc. No. 9.) Plaintiff was required to file either a written

14 response to the order to show cause or return a completed USM-285 form along with the other

15 service documents identified in the Instructions for Service of Social Security Appeals

16 document to the Clerk’s Office. (Id.)

17         On August 24, 2019, Plaintiff sent an e-mail to the chambers of Magistrate Judge Jennifer

18 L. Thurston stating “I did all that was requested of me” and “called [the Court] and asked

19 numerous times, if there was anything else that I had to do from my end and was told numerous
20 times on different occasions, that there was nothing else for me to do but wait because the

21 Marshall [sic] will serve all papers[.]” On August 26, 2019, Plaintiff sent a second e-mail to

22 the chambers of Magistrate Judge Thurston attaching a signed but incomplete copy of a USM-

23 285 form and a signed copy of the Order re Consent or Request for Reassignment.2 On

24 September 3, 2019, Plaintiff filed a written response to the order to show cause which reiterated

25 the substance of her August 24, 2019 e-mail to Magistrate Judge Thurston and included a copy

26 of a signed but incomplete USM-285 form, completed Order re Consent or Request for
27         2
                   Plaintiff previously consented to proceed before the Honorable Barbara A. McAuliffe on April 22,
     2019. (Doc. No. 7.)
28


                                                          2
 1 Reassignment, copies of various orders previously issued by the Court, and several documents

 2 entitled “Request for Review” which appear to address the merits of the case.3 (Doc. No. 10.)

 3          What Plaintiff Must Do

 4          As an initial matter, this case has been assigned to the undersigned and not to Magistrate

 5 Judge Thurston. Plaintiff should refrain from contacting Magistrate Judge Thurston regarding

 6 her case. Further, Plaintiff is a pro se party and has not been granted permission to use

 7 electronic filing, therefore all responses to the Court’s orders or other filings must be made in

 8 writing and filed conventionally. See Local Rule 183. Electronic responses, including by e-

 9 mail, are not permitted.

10          Moreover, Plaintiff must comply with this Court’s orders and return completed and

11 signed USM-285 forms. Although Plaintiff contends that she was previously told “numerous

12 times” that there was nothing else for her to do, the Court has issued several orders directing

13 her to return a completed USM-285 form along with the other service documents identified in

14 the Instructions for Service of Social Security Appeals. (See Doc. Nos. 5-3, 8, 9.) These orders

15 were served on Plaintiff and several copies were included in her response to the Court’s order

16 to show cause issued August 21, 2019. (See Doc. No. 10.) Notably, Plaintiff still has not

17 complied with the Court’s orders as the USM-285 form she submitted is incomplete and she

18 has not returned the any of the other service documents identified in the Instructions for Service

19 of Social Security Appeals. (See Doc. Nos. 5-3, Doc. No. 10.) Nonetheless, in light of
20 Plaintiff’s pro se status, the Court will discharge the order to show cause and allow Plaintiff a

21 final opportunity to comply with the Court’s orders and return the necessary service

22 documents.

23          Accordingly, the Court HEREBY ORDERS that:

24              1.   The order to show cause issued on August 21, 2019 (Doc. No. 9), is discharged;

25              2.   The Clerk of the Court shall send to Plaintiff one (1) USM-285 form and

26          3
                      As explained in the Court’s “Informational Order for Pro Se Litigants” issued and served upon
     Plaintiff on April 18, 2019, the Court will not consider the merits of Plaintiff’s case until after the Commissioner
27   has been served and the parties have attempted informal resolution of the case pursuant to the procedures outlined
     therein. (Doc. No. 6.) As Plaintiff has not yet completed the necessary service documents that the Commissioner
28   has not been served, Plaintiff’s Request for Review is premature and has not been considered by the Court.


                                                              3
 1 Instructions for Service of Process by U.S. Marshal, one (1) summons, a Notice of Submission

 2 of Documents form, a copy of the Instructions for Service of Social Security Appeals, a copy of

 3 the Order Granting Application to Proceed In Forma Pauperis and Directing Clerk of Court to

 4 Issue Summons (Doc. No. 3.), and a copy of the complaint filed on March 25, 2019 (Doc. No.

 5 1);

 6         3.    Within thirty (30) days from the date of service of this order, Plaintiff shall

 7 complete and submit the Notice of Submission of Documents along with the following

 8 documents:

 9               a.      One (1) original completed summons and five (5) copies of the completed

10                       summons;

11               b.      Five (5) copies of the Order Granting Application to Proceed In Forma

12                       Pauperis and Directing Clerk of Court to Issue Summons;

13               c.      Five (5) copies of the complaint (Doc. No. 1);

14               d.      One completed USM-285 form addressed to the Social Security

15                       Administration; and

16         4.    Plaintiff shall submit the above documents to the Clerk’s Office at the following

17 address:
          OFFICE OF THE CLERK
18        UNITED STATES DISTRICT COURT
19        EASTERN DISTRICT OF CALIFORNIA
          2500 Tulare Street, Room 1501
20        Fresno, California 93721

21         Failure to comply with this order will result in the dismissal of this action, with

22 prejudice, for failure to obey a court order and failure to prosecute.

23

24
     IT IS SO ORDERED.
25

26
       Dated:   September 24, 2019                         /s/ Barbara    A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   4
